Exhibit 10.3


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of September 19,
2008, effective as of September 19, 2008, by Security With Advanced Technology,
Inc., a Colorado corporation (the “Employer”), and Eric P. Wenaas, an individual
who is a resident of San Diego, CA (the “Executive”).


RECITALS

        WHEREAS, the Employer wishes employ the Executive upon the terms and
conditions set forth in this Agreement; and

        WHEREAS, the Employee wishes to be employed upon the terms and
conditions set forth herein.

AGREEMENT

        The parties, intending to be legally bound, agree as follows:

1.    DEFINITIONS

        For the purposes of this Agreement, the following terms have the
meanings specified or referred to in this Section 1.

        “ Agreement” means this Employment Agreement, as amended, restated or
otherwise modified from time to time.

        “ Basic Compensation” means Salary and Benefits.

        “ Benefits” is defined in Section 3.2.

        “ Board of Directors” means the board of directors of the Employer.

        “ Confidential Information ” means any and all:

                 (a)     trade secrets concerning the business and affairs of
the Employer, product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current, and planned research and development, current and
planned manufacturing or distribution methods and processes, customer lists,
current and anticipated customer requirements, price lists, market studies,
business plans, computer software and programs (including object code and source
code), computer software and database technologies, systems, structures, and
architectures (and related formulae, compositions, processes, improvements,
devices, know-how, inventions, discoveries, concepts, ideas, designs, methods
and information), and any other information, however documented, that is a trade
secret within the meaning of the Colorado Trade Secrets Act, as in effect as of
the date hereof and as amended from time to time.

--------------------------------------------------------------------------------



                 (b)     information concerning the business and affairs of the
Employer (which includes historical financial statements, financial projections
and budgets, historical and projected sales, capital spending budgets and plans,
the names and backgrounds of key personnel and personnel training and techniques
and materials), however documented; and

                 (c)     notes, analysis, compilations, studies, summaries, and
other material prepared by or for the Employer containing or based, in whole or
in part, on any information included in the foregoing.

        “disability” is defined in Section 6.2.

        “Effective Date” means the date stated in the first paragraph of this
Agreement.

        “Employee Invention” means any idea, invention, technique, modification,
process, or improvement (whether patentable or not), any industrial design
(whether registrable or not), any mask work, however fixed or encoded, that is
suitable to be fixed, embedded or programmed in a semiconductor product (whether
recordable or not), and any work of authorship (whether or not copyright
protection may be obtained for it) created, conceived, or developed by the
Executive, either solely or in conjunction with others, during the Employment
Period, or a period that includes a portion of the Employment Period, that
relates in any way to, or is useful in any manner in the business then being
conducted or proposed to be conducted by the Employer, and any such item created
by the Executive, either solely or in conjunction with others, following
termination of the Executive’s employment with the Employer, that is based upon
or uses Confidential Information.

        “Employment Period” means the term of the Executive’s employment under
this Agreement.

        “Fiscal Year” means the Employer’s fiscal year, as it exists on the
Effective Date, which on the Effective Date is the calendar year.

        “for cause” is defined in Section 6.3.

        “for good reason” is defined in Section 6.4.

        “person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.

        “Post-Employment Period” is defined in Section 8.2.

        “Proprietary Items” is defined in Section 7.2(a)(iv).

      “Salary” is defined in Section 3.1.

2.     EMPLOYMENT TERMS AND DUTIES

         2.1        Employment. The Employer hereby employs the Executive, and
the Executive hereby accepts employment by the Employer, upon the terms and
conditions set forth in this Agreement.

         2.2        Basic Term. Subject to the provisions of Section 6, the
basic term of the Executive’s employment under this Agreement will begin on the
Effective Date and end on September 20, 2010.

2

--------------------------------------------------------------------------------



         2.3        Duties. The Executive will have such duties as are assigned
or delegated to the Executive by the Board of Directors, and will initially
serve as Chief Executive Officer (“CEO”) of the Employer. The Executive will
devote a majority of his business time, attention, skill, and energy to the
business of the Employer, will use his best efforts to promote the success of
the Employer’s business, and will cooperate fully with the Board of Directors in
the advancement of the best interests of the Employer. Nothing in this Section
2.3, however, will prevent the Executive from engaging in additional activities
in connection with personal investments and community affairs that are not
inconsistent with the Executive’s duties under this Agreement. If the Executive
is elected as a director of the Employer, which in contemplated by the parties,
or as a director or officer of any of its affiliates, the Executive will fulfill
his duties as such director or officer without additional compensation.

3.     COMPENSATION

         3.1        Salary. The Executive will be paid an annual salary of
$150,000, subject to adjustment as provided below (the “Salary”), which will be
payable in equal periodic installments according to the Employer’s customary
payroll practices, but no less frequently than monthly. The Salary may be
reviewed by the Board of Directors, and may be adjusted upward, but not downward
in the sole discretion of the Board of Directors.

         3.2        Bonus. The Board of Directors will create a bonus plan for
executive officers, which shall include the Executive. The terms and objectives
of the bonus plan will be determined by the Board of Directors.

         3.3        Benefits. The Executive will, during the Employment Period,
be permitted to participate in such hospitalization, major medical, and other
employee benefit plans of the Employer that may be in effect from time to time,
to the extent the Executive is eligible under the terms of those plans
(collectively, the “Benefits”).

4.     FACILITIES AND EXPENSES.

        The Employer will furnish the Executive office space, equipment,
supplies, and such other facilities and personnel, as the Employer deems
necessary or appropriate for the performance of the Executive’s duties under
this Agreement. The Employer will pay the Executive’s dues in such professional
societies and organizations as the Board of Directors deems appropriate, and
will pay on behalf of the Executive (or reimburse the Executive for) reasonable
expenses incurred by the Executive at the request of, or on behalf of, the
Employer in the performance of the Executive’s duties pursuant to this
Agreement, and in accordance with the Employer’s employment policies, including
reasonable expenses incurred by the Executive in attending conventions,
seminars, and other business meetings, in appropriate business entertainment
activities, and for promotional expenses. The Executive must file expense
reports with respect to such expenses in accordance with the Employer’s
policies. All expenses shall be reimbursed within 30 days of submission of
appropriate expense reports.

5.     VACATIONS AND HOLIDAYS

        The Executive will be entitled to paid vacation each Fiscal Year in
accordance with the vacation policies of the Employer in effect for its
executive officers from time to time. The Executive will also be entitled to the
paid holidays set forth in the Employer’s policies. Unless advance written
permission is obtained from the Employer’s Chairman of the Board of Directors,
vacation days and holidays during any Fiscal Year that are not used by the
Executive during such Fiscal Year may not be used in any subsequent Fiscal Year.
If the Executive is unable to perform his duties for physical or mental reasons,
then Employer shall provide Executive with his Basic Compensation until
Executive’s employment is terminated due to the disability of the Executive

3

--------------------------------------------------------------------------------



6.     TERMINATION

         6.1        Events of Termination. The Employment Period, the
Executive’s Basic Compensation, and any and all other rights of the Executive
under this Agreement or otherwise as an employee of the Employer will terminate
(except as otherwise provided in this Section 6):

              (a)            upon the death of the Executive;

              (b)            upon the disability of the Executive (as defined in
Section 6.2) immediately upon notice from either party to the other;

              (c)            for cause (as defined in Section 6.3), as
determined by the Board of Directors immediately upon notice from the Employer
to the Executive, or at such later time as such notice may specify;

              (d)            for good reason (as defined in Section 6.4) upon
not less than 30 days’ prior notice from the Executive to the Employer, which
notice specifies the Executive’s intent to terminate this Agreement and the
factual basis for such termination, it being understood that if the Employer can
cure the problem giving rise to such termination within such 30-day period, the
termination will not occur; or

              (e)            upon notice by the Board of Directors.

         6.2        Definition of “Disability.” For purposes of Section 6, the
Executive will be deemed to have a “disability” if, for physical or mental
reasons, the Executive is unable to perform the Executive’s duties under this
Agreement for 90 consecutive days, or 120 days during any 12-month period, as
determined in accordance with this Section 6.2. The disability of the Executive
will be determined by a medical doctor selected by written agreement of the
Employer and the Executive upon the request of either party by notice to the
other. If the Employer and the Executive cannot agree on the selection of a
medical doctor, each of them will select a medical doctor and the two medical
doctors will select a third medical doctor who will determine whether the
Executive has a disability. The determination of the medical doctor selected
under this Section 6.2 will be binding on both parties. The Executive must
submit to a reasonable number of examinations by the medical doctor making the
determination of disability under this Section 6.2, and the Executive hereby
authorizes the disclosure and release to the Employer of such determination and
all supporting medical records. If the Executive is not legally competent, the
Executive’s legal guardian or duly authorized attorney-in-fact will act in the
Executive’s stead, under this Section 6.2, for the purposes of submitting the
Executive to the examinations, and providing the authorization of disclosure,
required under this Section 6.2.

         6.3        Definition of “For Cause.” For purposes of Section 6, the
phrase “for cause”means: (a) the Executive’s material breach of this Agreement;
(b) the Executive’s willful failure to adhere to any written Employer policy if
the Executive has been given a reasonable opportunity to comply with such policy
or cure his failure to comply (which reasonable opportunity must be granted
during the 10-day period preceding termination of this Agreement); (c) the
appropriation (or attempted appropriation) of a material business opportunity of
the Employer, including attempting to secure or securing any personal profit in
connection with any transaction entered into on behalf of the Employer; (d) the
misappropriation (or attempted misappropriation) of any of the Employer’s funds
or property; or (e) the conviction of, the indictment for (or its procedural
equivalent), or the entering of a guilty plea or plea of no contest with respect
to, a felony.

4

--------------------------------------------------------------------------------



         6.4        Definition of “For Good Reason.” For purposes of Section 6,
the phrase “for good reason” means: (a) the Employer’s material breach of this
Agreement; or (b) a material reduction in Executive’s position, duties and
responsibilities from those described in Section 2.3 of this Agreement.

         6.5        Termination Pay. Effective upon the termination of this
Agreement during the term specified in Section 2.2, the Employer will be
obligated to pay the Executive (or, in the event of his death, his designated
beneficiary as defined below) only such compensation as is provided in this
Section 6.5, and in lieu of all other amounts and in settlement and complete
release of all claims the Executive may have against the Employer. For purposes
of this Section 6.5, the Executive’s designated beneficiary will be such
individual beneficiary or trust, located at such address, as the Executive may
designate by notice to the Employer from time to time or, if the Executive fails
to give notice to the Employer of such a beneficiary, the Executive’s estate.
Notwithstanding the preceding sentence, the Employer will have no duty, in any
circumstances, to attempt to open an estate on behalf of the Executive, to
determine whether any beneficiary designated by the Executive is alive or to
ascertain the address of any such beneficiary, to determine the existence of any
trust, to determine whether any person or entity purporting to act as the
Executive’s personal representative (or the trustee of a trust established by
the Executive) is duly authorized to act in that capacity, or to locate or
attempt to locate any beneficiary, personal representative, or trustee.

              (a)           Termination by the Executive for Good Reason. If the
Executive terminates this Agreement for good reason, the Employer will pay the
Executive the Executive’s Salary in periodic installments according to the
Employer’s customary payroll practices until six months after the date such
termination is effective.

              (b)           Termination by the Employer for Cause. If the
Employer terminates this Agreement for cause, the Executive will be entitled to
receive his Salary only through the date such termination is effective.

             (c)           Termination upon Disability. If this Agreement is
terminated by either party as a result of the Executive’s disability, as
determined under Section 6.2, the Employer will pay the Executive the
Executive’s Salary in periodic installments according to the Employer’s
customary payroll practices until six months after the date such termination is
effective.

              (d)           Termination upon Death. If this Agreement is
terminated because of the Executive’s death, the Executive will be entitled to
receive the Executive’s Salary in periodic installments according to the
Employer’s customary payroll practices until six months after the date such
termination is effective.

              (e)           Termination Upon Notice by the Board of Directors.
If the Board of Directors provides notice of termination of this Agreement which
is not for cause, then the Employer will pay the Executive the Executive’s
Salary in periodic installments according to the Employer’s customary payroll
practices until six months after the date such termination is effective.

              (f)           Benefits. The Executive’s accrual of, or
participation in plans providing for, the Benefits will cease at the effective
date of the termination of this Agreement, and the Executive will be entitled to
accrued Benefits pursuant to such plans only as provided in such plans;
provided, that, if this Agreement is terminated pursuant to Sections 6.1(a), (c)
or (e), then the Executive will be entitled to continue to receive his Benefits
until six months after the date such termination is effective. The Executive
will receive, as part of his termination pay pursuant to this Section 6,
compensation for any unused vacation pay on the date the notice of termination
is given under this Agreement.

5

--------------------------------------------------------------------------------



7.     NON-DISCLOSURE COVENANT; EMPLOYEE INVENTIONS

         7.1        Acknowledgments by the Executive. The Executive acknowledges
that (a) during the Employment Period and as a part of his employment, the
Executive will be afforded access to Confidential Information; (b) public
disclosure of such Confidential Information could have an adverse effect on the
Employer and its business; (c) because the Executive possesses substantial
technical expertise and skill with respect to the Employer’s business, the
Employer desires to obtain exclusive ownership of each Employee Invention, and
the Employer will be at a substantial competitive disadvantage if it fails to
acquire exclusive ownership of each Employee Invention; and (d) the provisions
of this Section 7 are reasonable and necessary to prevent the improper use or
disclosure of Confidential Information and to provide the Employer with
exclusive ownership of all Employee Inventions.

         7.2        Agreements of the Executive. In consideration of the
compensation and benefits to be paid or provided to the Executive by the
Employer under this Agreement, the Executive covenants as follows:

  (a) Confidentiality.


                         (i)       During and following the Employment Period,
the Executive will hold in confidence the Confidential Information and will not
disclose it to any person except with the specific prior written consent of the
Employer or except as otherwise expressly permitted by the terms of this
Agreement.

                         (ii)       Any trade secrets of the Employer will be
entitled to all of the protections and benefits under the Colorado Trade Secrets
Act, as in effect on the date hereof, and as amended from time to time, and any
other applicable law. If any information that the Employer deems to be a trade
secret is found by a court of competent jurisdiction not to be a trade secret
for purposes of this Agreement, such information will, nevertheless, be
considered Confidential Information for purposes of this Agreement. The
Executive hereby waives any requirement that the Employer submit proof of the
economic value of any trade secret or post a bond or other security.

                         (iii)       None of the foregoing obligations and
restrictions applies to any part of the Confidential Information that the
Executive demonstrates was or became generally available to the public other
than as a result of a disclosure by the Executive.

                         (iv)       The Executive will not remove from the
Employer’s premises (except to the extent such removal is for purposes of the
performance of the Executive’s duties at home or while traveling, or except as
otherwise specifically authorized by the Employer) any document, record,
notebook, plan, model, component, device, or computer software or code, whether
embodied in a disk or in any other form (collectively, the “Proprietary Items”).
The Executive recognizes that, as between the Employer and the Executive, all of
the Proprietary Items, whether or not developed by the Executive, are the
exclusive property of the Employer. Upon termination of this Agreement by either
party, or upon the request of the Employer during the Employment Period, the
Executive will return to the Employer all of the Proprietary Items in the
Executive’s possession or subject to the Executive’s control, and the Executive
shall not retain any copies, abstracts, sketches, or other physical embodiment
of any of the Proprietary Items.

6

--------------------------------------------------------------------------------



             (b)       Employee Inventions. Until this Agreement is terminated,
each Employee Invention will belong exclusively to the Employer. The Executive
acknowledges that the Executive’s writing, works of authorship, and other
Employee Inventions are works made for hire and the property of the Employer,
including any copyrights, patents, or other intellectual property rights
pertaining thereto. The Executive covenants that he will promptly:

                         (i)       disclose to the Employer in writing any
Employee Invention;

                         (ii)       assign to the Employer or to a party
designated by the Employer, at the Employer’s request and without additional
compensation, all of the Executive’s right to the Employee Invention for the
United States and all foreign jurisdictions;

                         (iii)       execute and deliver to the Employer such
applications, assignments, and other documents as the Employer may request in
order to apply for and obtain patents or other registrations with respect to any
Employee Invention in the United States and any foreign jurisdictions;

                         (iv)       sign all other papers necessary to carry out
the above obligations; and

                         (v)       give testimony and render any other
assistance, without expense to the Executive, in support of the Employer’s
rights to any Employee Invention.

         7.3        Disputes or Controversies. The Executive recognizes that
should a dispute or controversy arising from or relating to this Agreement be
submitted for adjudication to any court, arbitration panel, or other third
party, the preservation of the secrecy of Confidential Information may be
jeopardized. All pleadings, documents, testimony, and records relating to any
such adjudication will be maintained in secrecy and will be available for
inspection by the Employer, the Executive, and their respective attorneys and
experts, who will agree, in advance and in writing, to receive and maintain all
such information in secrecy, except as may be limited by them in writing.

8.     NON-COMPETITION AND NON-INTERFERENCE

         8.1        Acknowledgments by the Executive. The Executive acknowledges
that: (a) the services to be performed by him under this Agreement are of a
special, unique, unusual, extraordinary, and intellectual character; (b) the
Employer’s business is expected to be international in scope and its products
are expected to be marketed throughout the world; (c) the Employer competes with
other businesses that are or could be located in any part of the world; and (d)
the provisions of this Section 8 are reasonable and necessary to protect the
Employer’s business.

         8.2        Covenants of the Executive. In consideration of the
acknowledgments by the Executive, and in consideration of the compensation and
benefits to be paid or provided to the Executive by the Employer, the Executive
covenants that he will not, directly or indirectly:

             (a)            during the Employment Period, except in the course
of his employment hereunder, and during the Post-Employment Period, engage or
invest in, own, manage, operate, finance, control, or participate in the
ownership, management, operation, financing, or control of, be employed by,
associated with, or in any manner connected with, lend the Executive’s name or
any similar name to, lend Executive’s credit to or render services or advice to,
any business whose products or activities compete in whole or in part with the
products or activities of the Employer anywhere in the world; provided, however,
that the Executive may purchase or otherwise acquire up to (but not more than)
one percent of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934;

7

--------------------------------------------------------------------------------



             (b)            whether for the Executive’s own account or for the
account of any other person, at any time during the Employment Period and the
Post-Employment Period, solicit business of the same or similar type being
carried on by the Employer, from any person known by the Executive to be a
customer of the Employer, whether or not the Executive had personal contact with
such person during and by reason of the Executive’s employment with the
Employer;

             (c)            whether for the Executive’s own account or the
account of any other person (i) at any time during the Employment Period and the
Post-Employment Period, solicit, employ, or otherwise engage as an employee,
independent contractor, or otherwise, any person who is or was an employee of
the Employer at any time during the Employment Period or in any manner induce or
attempt to induce any employee of the Employer to terminate his employment with
the Employer; or (ii) at any time during the Employment Period and for one years
thereafter, interfere with the Employer’s relationship with any person,
including any person who at any time during the Employment Period was an
employee, contractor, supplier, or customer of the Employer; or

             (d)            at any time during or after the Employment Period,
disparage the Employer or any of its shareholders, directors, officers,
employees, or agents.

        For purposes of Section 8.2(a), (b) and (d), the term “Post-Employment
Period” means the 12-month period beginning on the date of termination of the
Executive’s employment with the Employer. For purposes of Section 8.2(c),
“Post-Employment Period” means the six-month period beginning on the date of
termination of the Executive’s employment with the Employer.

        If any covenant in this Section 8.2 is held to be unreasonable,
arbitrary, or against public policy, such covenant will be considered to be
divisible with respect to scope, time, and geographic area, and such lesser
scope, time, or geographic area, or all of them, as a court of competent
jurisdiction may determine to be reasonable, not arbitrary, and not against
public policy, will be effective, binding, and enforceable against the
Executive.

        The period of time applicable to any covenant in this Section 8.2 will
be extended by the duration of any violation by the Executive of such covenant.

        The Executive will, while the covenant under this Section 8.2 is in
effect, give notice to the Employer, within 10 days after accepting any other
employment, of the identity of the Executive’s employer. The Employer may notify
such employer that the Executive is bound by this Agreement and, at the
Employer’s election, furnish such employer with a copy of this Agreement or
relevant portions thereof.

9.     GENERAL PROVISIONS

         9.1        Injunctive Relief and Additional Remedy. The Executive
acknowledges that the injury that would be suffered by the Employer as a result
of a breach of the provisions of this Agreement (including any provision of
Sections 7 and 8) would be irreparable and that an award of monetary damages to
the Employer for such a breach would be an inadequate remedy. Consequently, the
Employer will have the right, in addition to any other rights it may have, to
obtain injunctive relief to restrain any breach or threatened breach or
otherwise to specifically enforce any provision of this Agreement, and the
Employer will not be obligated to post bond or other security in seeking such
relief. Without limiting the Employer’s rights under this Section 9 or any other
remedies of the Employer, if the Executive breaches any of the provisions of
Section 7 or 8, the Employer will have the right to cease making any payments
otherwise due to the Executive under this Agreement.

8

--------------------------------------------------------------------------------



         9.2        Covenants of Sections 7 and 8 Are Essential and Independent
Covenants. The covenants by the Executive in Sections 7 and 8 are essential
elements of this Agreement, and without the Executive’s agreement to comply with
such covenants, the Employer would not have entered into this Agreement or
employed or continued the employment of the Executive. The Employer and the
Executive have independently consulted their respective counsel and have been
advised in all respects concerning the reasonableness and propriety of such
covenants, with specific regard to the nature of the business conducted by the
Employer.

        The Executive’s covenants in Sections 7 and 8 are independent covenants
and the existence of any claim by the Executive against the Employer under this
Agreement or otherwise, will not excuse the Executive’s breach of any covenant
in Section 7 or 8.

        If the Executive’s employment hereunder expires or is terminated, this
Agreement will continue in full force and effect as is necessary or appropriate
to enforce the covenants and agreements of the Executive in Sections 7 and 8.

         9.3        Offset. The Employer will be entitled to offset against any
and all amounts owing to the Executive under this Agreement the amount of any
and all claims that Employer may have against the Executive.

         9.4        Representations and Warranties by the Executive. The
Executive represents and warrants to the Employer that the execution and
delivery by the Executive of this Agreement do not, and the performance by the
Executive of the Executive’s obligations hereunder will not, with or without the
giving of notice or the passage of time, or both: (a) violate any judgment,
writ, injunction, or order of any court, arbitrator, or governmental agency
applicable to the Executive; or (b) conflict with, result in the breach of any
provisions of or the termination of, or constitute a default under, any
agreement to which the Executive is a party or by which the Executive is or may
be bound.

         9.5        Waiver. The rights and remedies of the parties to this
Agreement are cumulative and not alternative. Neither the failure nor any delay
by either party in exercising any right, power, or privilege under this
Agreement will operate as a waiver of such right, power, or privilege, and no
single or partial exercise of any such right, power, or privilege will preclude
any other or further exercise of such right, power, or privilege or the exercise
of any other right, power, or privilege. To the maximum extent permitted by
applicable law, (a) no claim or right arising out of this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other party; (b) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one party will be deemed to
be a waiver of any obligation of such party or of the right of the party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement.

9

--------------------------------------------------------------------------------



         9.6        Binding Effect; Delegation of Duties Prohibited. This
Agreement shall inure to the benefit of, and shall be binding upon, the parties
hereto and their respective successors, assigns, heirs, and legal
representatives, including any entity with which the Employer may merge or
consolidate or to which all or substantially all of its assets may be
transferred. The duties and covenants of the Executive under this Agreement,
being personal, may not be delegated.

         9.7        Notices. All notices, consents, waivers, and other
communications under this Agreement must be in writing and will be deemed to
have been duly given when (a) delivered by hand (with written confirmation of
receipt), (b) sent by facsimile (with written confirmation of receipt), provided
that a copy is mailed by registered mail, return receipt requested, or (c) when
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses and
facsimile numbers set forth below (or to such other addresses and facsimile
numbers as a party may designate by notice to the other parties):

  If to Employer: Security With Advanced Technology, Inc.
10855 Dover St., Suite 1000
Westminster, CO 80021
Fax: (303) 439-0414


  If the Executive: to Eric P. Wernaas
C/o: PepperBall Technologies, Inc.
6142 Nancy Ridge Drive, Suite 101
San Diego, CA 92121


         9.8        Entire Agreement; Amendments. This Agreement contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral or written, between
the parties hereto with respect to the subject matter hereof, including the
Current Agreement. This Agreement may not be amended orally, but only by an
agreement in writing signed by the parties hereto.

         9.9        Governing Law. This Agreement will be governed by the laws
of the State of Colorado without regard to conflicts of laws principles.

         9.10        Jurisdiction. Any action or proceeding seeking to enforce
any provision of, or based on any right arising out of, this Agreement may be
brought against either of the parties in the courts of the State of Colorado,
County of Denver or, if it has or can acquire jurisdiction, in the United States
District Court located in Denver, Colorado, and each of the parties consents to
the jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on either party anywhere in the world.

10

--------------------------------------------------------------------------------



         9.11        Section Headings, Construction. The headings of Sections in
this Agreement are provided for convenience only and will not affect its
construction or interpretation. All references to “Section” or “Sections” refer
to the corresponding Section or Sections of this Agreement un- less otherwise
specified. All words used in this Agreement will be construed to be of such
gender or number, as the circumstances require. Unless otherwise expressly
provided, the word “including” does not limit the preceding words or terms.

         9.12        Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.

         9.13        Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

         9.14        Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE A
JURY TRIAL IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT.

        IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date above first written above.

EMPLOYER:

SECURITY WITH ADVANCED TECHNOLOGY, INC.


By: /s/ Greg Pusey
Name: Greg Pusey
Title: Chairman


EXECUTIVE:


/s/ Eric P. Wenaas
Eric P. Wenaas





11

--------------------------------------------------------------------------------